Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-13-00405-CV

                                  IN THE INTEREST OF S.W., a Child

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-01893
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 6, 2013

AFFIRMED

           Appellant A.M. 1 appeals the trial court’s order terminating her parental rights to S.W.

A.M.’s court-appointed counsel filed a brief stating that he has conducted a professional evaluation

of the record and there are no meritorious issues to appeal. Counsel concludes that the appeal is

frivolous and wholly without merit. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). See In re R.R., No. 04–03–00096–CV, 2003 WL 21157944, at *4 (Tex. App.—

San Antonio May 21, 2003, no pet.) (applying Anders procedure in an appeal from a termination

of parental rights); see also In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.]

2004, no pet.) (same).



1
 To protect the identity of the minor child, we refer to the mother and her child by their initials. See TEX. FAM. CODE
ANN. § 109.002(d) (West Supp. 2013); TEX. R. APP. P. 9.8.
                                                                                       04-13-00405-CV


       Counsel certified that he sent a copy of the Anders brief to A.M. and advised her of her

right to examine the record and to file a pro se brief. Appellant has not filed a pro se brief.

       After reviewing the brief and the record, we agree that the appeal is frivolous and without

merit. Therefore, we affirm the trial court’s order and grant counsel’s motion to withdraw.


                                                   Patricia O. Alvarez, Justice




                                                 -2-